CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-32681, 333-89839, 333-91184, 333-118812, 333-114436, and 333-128793 on Form S-8 of our reports dated March 17, 2008, relating to the consolidated financial statementsof Sun Bancorp, Inc. (which included an explanatory paragraph relating to the adoption of SFAS No. 123(R), Shared Based Payment in 2006) andthe effectiveness of Sun Bancorp, Inc.’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Sun Bancorp, Inc. for the year ended December 31, 2007. /s/ Deloitte &
